Citation Nr: 1035861	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	[redacted], attorney


ATTORNEY FOR THE BOARD

Russell P. Veldenz



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002)

The Veteran had recognized Philippine service from November 1944 
to March 1946.  He died in March 1949.  The Appellant is his 
surviving spouse.  The Appellant because of her age and health 
has also authorized her daughter to act on her behalf.

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision, dated in April 2006, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Appellant submitted additional evidence and 
waived the right to have the evidence initially considered by the 
RO. 

In January 2010, the Board remanded the case to the RO for 
additional development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998). 


FINDINGS OF FACT

1.  The Veteran died in March 1949 and the original death 
certificate is unavailable.

2.  At the time of his death, the Veteran did not have an 
adjudicated service-connected disability.

3.  The Veteran's death was unrelated to an injury, disease, or 
event in service. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the 
cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 


In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the veteran's death, 
the VCAA notice must include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim based 
on a condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2005, in November 2005, and in February 
2009.  The Appellant was notified that the Veteran was not 
service connected for any disability at the time of his death.  
The Appellant was notified of the evidence needed to substantiate 
the claim of service connection for cause of death based on a 
condition not yet service connected, namely, evidence of an 
injury or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that she could submit non-Federal records, such a private medical 
records, or authorize VA to obtain any non-Federal records on her 
behalf.  The notice included the provisions for the effective 
date of the claim.



As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (to the extent there was pre-adjudication VCAA notice; of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of 
the elements of the claim); and of Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007) (an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition and for a condition not 
yet service connected, and a statement of the conditions for 
which a veteran was service connected at the time of his death). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statements of the case, dated in July 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, records from the local civil registrar in the 
Philippines, records from the Republic of Philippine Army, 
affidavits of neighbors and service comrades of the Veteran, and 
the affidavits, certificate of treatment and medical explanation 
of a doctor who has asserted he treated the Veteran.

In January 2010, the Board remanded the case to ask the Appellant 
to authorize VA to obtain on her behalf records of the Philippine 
Commonwealth Army and records of the Office of the Civil 
Registrar General in Manila to verify the cause of the Veteran's 
death.  The Appellant then submitted a response from the Office 
of the Civil Registrar General in Manila and a copy of an 
affidavit for Philippine Army Personnel.  The Board finds VA has 
afforded the Appellant the requested records development before 
making a fully informed decision on the claim.  

As there is no credible evidence that the Veteran's death was the 
result of an injury, disease, or event in service, a VA medical 
opinion is not necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Appellant in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

In a rating decision in April 2006, the RO denied the Appellant's 
claim of service connection for the cause of the Veteran's death.  
After the Appellant was notified of the adverse determination, 
her daughter filed a notice of disagreement in June 2006.




In February 2007, the RO notified the Appellant's daughter that 
because of privacy concerns she was not entitled to information 
about the claim unless she obtained written consent from the 
Appellant.  In March 2007, the Appellant's daughter submitted two 
documents signed by the Appellant, which the Board recognizes as 
the Appellant's appointment of her daughter to act on her behalf, 
which meets the requirements for representation under then 38 
C.F.R. § 20.605 (Any competent person may be recognized as a 
representative for a particular claim, unless that person has 
been barred from practice before the Department of Veterans 
Affairs; the designation of an individual to act as an 
Appellant's representative may be made by executing a VA Form 
22a; in lieu of using the form, the designation may be by a 
written document signed by both the Appellant and the individual 
representative, which may be in the form of a letter).

The recognition of the Appellant's daughter as her representative 
cured the problem of the Appellant's daughter filing of the 
notice of disagreement.  38 C.F.R. § 20.301 (A notice of 
disagreement may be filed by a representative if a declaration of 
representation is on record.).

For the above reasons, the Board has reframed the claim without 
regard to finality and the Board will the review the claim on the 
merits without the Appellant having to submit new and material 
evidence to reopen the claim.

Facts 

The records show that the Veteran had recognized Philippine 
service from November 1944 to March 1946.  The Veteran died in 
March 1949, which is not in dispute.

The affidavit of Philippine Army Personnel shows that the Veteran 
had malaria from December 1941 to February 1942 and was treated 
by an unnamed private doctor.  No other diseases or injuries are 
listed.  
A copy of a Philippine Army, dated in March 1948, shows that the 
Veteran was assigned to "H" company in San Luis, Pampanga.  

In June 1995, the Appellant stated the Veteran was killed in 
action during World War II.  In October 1995, the Appellant 
stated the Veteran died from a gunshot wound in March 1949, in 
San Luis, Pampanga, while serving in the Philippine Commonwealth 
Army. 

A copy of a certification, dated in March 2001, from the office 
of the Adjutant General of the Armed Forces of the Philippines, 
shows that the Veteran died in March 1949 based upon a report of 
death. 

In June 1995 and in November 2005, a local Philippine Registrar 
certified that no death certificate was available because a fire 
destroyed all such records from 1931 to August 1950 (the 
certificate in June 1995) and from 1912 to May 1988 (the 
certificate in November 2005) and advised that a copy of the 
death certificate may be found in the archives at the National 
Registrar in Manila.  In May 2001, the National Registrar 
certified that it has no records regarding the death of the 
Veteran in March 1949.

In October 2005, the Appellant filed an application for service 
connection for the cause of Veteran's death, asserting that the 
Veteran died in the line of duty in March 1949 while serving in 
the Philippine Commonwealth Army.  

In a joint affidavit, executed in May 2006, two neighbors, J. N. 
F. and B. F. M.  attested that  they knew that the Veteran died 
in an ambush while on patrol in March 1949.



In February 2008,  Dr. A. stated that he was the family physician 
of the late Veteran and had been treating the Veteran since 1954 
for malaria, chronic diarrhea, and pulmonary tuberculosis.  Dr. 
A. stated he could not produce any medical records due to 
calamities such as floods, but he had known the Veteran 
personally because the Veteran frequently came to the clinic.  

In September 2008, Dr. A. signed two documents, the first of 
which, labeled "Medical Explanation," stated the Veteran 
suffered from malaria, chronic diarrhea, and tuberculosis, 
associated with wartime service, resulting in the Veteran's 
death.  In the second document, Dr. A. that was an exact 
duplicate of the March 2008 certificate except that Dr. A. stated 
that he had treated the Veteran from 1946 to 1949.  

In a statement in September 2008, the Appellant stated that she 
was living with the Veteran in the military barracks when he died 
in the line of duty at Santa Ana, Pampangg in March 1949.   She 
also stated that before his discharge from US service, he 
suffered some disease caught in the last global war and she 
accompanied the Veteran to an unnamed private doctor or clinic.  
After the war, she stated the Veteran joined the regular 
Philippine army.  She also asserted that Dr. A.'s first 
certificate in March 2008 contained a "typographical error."

In October 2008, the RO advised the Appellant that Dr. A. was not 
licensed to practice medicine until January 1954 and was not 
authorized to provide treatment to the Veteran during the period 
of 1946 to 1949.






In November 2008, the same affiants, who filed a joint affidavit 
in March 2006, filed a second joint affidavit attesting that the 
Veteran was a close neighbor and that they knew about the 
circumstances of the Veteran's death, only this time they 
asserted that the Veteran was treated by Dr. A when he was a 
second year medical student and they accompanied the Veteran to 
his visits with Dr. A as well as his visits to Dr. J. C., for 
malaria, chronic diarrhea, and pulmonary tuberculosis.

That same month, Dr. A. also submitted an affidavit conceding 
that he did not become licensed to practice medicine until 1954 
and graduated medical school in December 1953.  In 1946 and 1947, 
however, while he was a second year medical student, the Veteran 
came to Dr A. because he was in a sickly condition with high 
fever, chills, colds, and a cough, and needed treatment.  Dr. A. 
stated these symptoms later turned out to be malaria, dysentery, 
and tuberculosis.

An affidavit was also submitted by R. C., the son of the Dr. J. 
C., who attested to seeing his father treat the Veteran for 
malaria, dysentery, and tuberculosis, and helped his father 
prepare the herbal medicines and that his father died in 2004.  

In June 2009, F. S. S. and G. R. S. submitted a joint affidavit 
attesting that they served with the Veteran and that he was 
treated by Dr. A. O. F. who was now deceased.  They attested to 
accompanying the Veteran to a clinic and know that he caught 
malaria, diarrhea, and pulmonary tuberculosis from his service in 
World War II.

In June 2009, Dr. A. submitted affidavit, stating that he only 
provided preliminary treatment and that he accompanied the 
Veteran to Dr. A. O. F., who was already licensed to practice 
medicine and Dr. A, then a medical student, was under the 
supervision of Dr. F.  He also attested that Dr. A. O. F.'s 
findings were the same findings that Dr. A. O. F. had reached, 
namely, malaria, diarrhea, and pulmonary tuberculosis incurred or 
aggravated during the Veteran's service.  

In October 2009, the Appellant submitted a second copy of Dr. 
A.'s "Medical Explanation," from September 2008 stating the 
Veteran suffered from malaria, chronic diarrhea, and tuberculosis 
from the circumstances of the Veteran's service.  This time, 
however, there was a handwritten addition stating in conformity 
with: Dr. A. O. F., licensed physician (1939), now deceased.

In October 2009, a local Philippine Registrar issued a death 
certificate and listed malaria, chronic diarrhea, and 
tuberculosis as the cause of the Veteran's death, who died in 
March 1949. 

Service Connection for Cause of Death

When any veteran dies from a service-connected disability, the 
veteran's surviving spouse is entitled to dependency and 
indemnity compensation. 38 U.S.C.A. § 1310.

A death will be considered to result from a service-connected 
disability when the evidence establishes that such disability, 
which is causally related to service, was either the principal or 
a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).




For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic or tropical 
diseases, including malaria, tuberculosis, and dysentery, if the 
disease becomes manifest to a compensable degree within a 
specified time after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  .

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

Analysis

The record shows that service connection was not in effect for 
any disability during the Veteran's lifetime.  Therefore, there 
is no factual or legal basis on which to predicate an analysis of 
whether or not an already adjudicated service-connected 
disability during the Veteran's life time caused or contributed 
to the cause of Veteran's death.  38 C.F.R. § 3.312(c).

The factual question presented is what caused the Veteran's 
death.  

A copy of the public record of the community where death occurred 
will be accepted as proof of death. 38 C.F.R. § 3.211(a).  The 
death certificate is issued as a public record and presumed to be 
an accurate statement of the facts contained therein.  It also 
can be afforded greater probative value having been created at 
the time of death and for ascribing the cause of death for public 
health purposes.  In this instance, however, the original 
certificate is no longer available.  On at least two occasions, 
the proper civilian officials certified that the original 
certificate has been destroyed and no longer available.  



In 2009, long after the Appellant's claim had been pending and 
sixty years after the Veteran's death, a second "late 
registration" certificate of death was filed purporting to 
establish that the Veteran died of malaria, chronic diarrhea, and 
pulmonary tuberculosis.  While it was reviewed and signed by a 
health officer, the health officer had not attended the Veteran.  
The source of the information was not a physician in attendance, 
but the Veteran's son.  

The Board finds that the death certificate, issued in 2009, does 
not contain the accuracy, reliability, and trustworthiness of a 
death certificate  prepared and filed as a public record upon 
death and concludes that the 2009 death certificate is not 
credible evidence of the Veteran's death under 38 C.F.R. § 3.211.

As for the affidavits and other evidence submitted by the 
Appellant, in evaluating the evidence, the Board is required to 
assess the credibility and therefore the probative value of the 
proffered evidence in the context of the record as a whole.  See 
Madden v. Gober, 12 5 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board finds that all of the evidence purporting to establish 
that the Veteran died from malaria, chronic diarrhea, and 
tuberculosis is not credible and has assigned it no weight.  

Initially, in 1995, the Appellant submitted evidence, an 
affidavit from two neighbors, B. F. M. and J. N. F., and the 
Appellant's own statement that after his recognized service, the 
Veteran joined the Republic of Philippine army and, in March 
1949, he was shot and died.  After filing her current claim, the 
Appellant submitted inherently contradictory statements 
purporting to establish that the Veteran died from malaria, 
chronic diarrhea, and pulmonary tuberculosis.  



In a similar manner, B. F. M. and J. N. F. contradicted 
themselves in a second affidavit issued in November 2008, 
swearing that the Veteran died of the aforementioned diseases, 
not from gunshot wounds suffered in an ambush in March 1949.  The 
Board thus finds the statements of the Appellant, B. F. M., and 
J. N. F have been inconsistent, undermine each other, and 
therefore not credible.

Also irreconcilably inconsistent and not credible are the 
statements of Dr. A. in his                                                                                                
certificates and affidavits.  Aside from the fact that Dr. A was 
not a licensed medical provider when he purportedly saw the 
Veteran in 1946 an 1947, Dr. A. has changed his testimony 
whenever his prior version had been rejected.  For example, at 
first, even though the Veteran died in 1949, he certified that he 
not only started treating the Veteran in 1954, but that the 
Veteran was still coming to his clinic.  Afterwards, Dr. A 
changed the dates of treatment and then, because he was not 
licensed to practice medicine before 1954, he most recently 
asserted he took the Veteran to Dr. A. O. F., who is now 
deceased.

The Board also assigns no weight to the statement of Dr. A. that 
Dr. A.O. F. concurred in his diagnoses, because Dr. A.'s 
statements are not credibility as he changes the facts to suit 
the purpose for which the statements are offered.  For these 
reasons, the statements, affidavits, and certificates of Dr. A. 
have no evidentiary value and the Board finds anything attributed 
to Dr. A not credible. 

As for the statements of the Appellant and other witnesses, 
including service comrades and R.C., averring that the Veteran 
was treated for malaria, diarrhea, tuberculosis in 1946 or 1947, 
the Appellant and witnesses are competent to describe observable 
symptoms that the Veteran exhibited, but lay witness competency 
is not unlimited, and the fact that a lay witness may personally 
have know the Veteran and may have had the opportunity to observe 
him does not render the witnesses' testimony universally 
competent in proceeding to determine service connection.  

Lay testimony is competent in proceeding to establish service 
connection only when it regards symptoms of an illness and lay 
testimony is not competent to prove the Veteran had or was 
diagnosed with a particular illness.  Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (lay testimony is competent as to symptoms of 
an illness, but not as to a diagnosis of a particular illness).  
For this reason, the Board rejects the lay statements as 
competent evidence in support of the claim. 

To the extent that the Appellant and witnesses imply that the 
symptoms caused the Veteran's death, there is no competent and 
credible evidence that the Veteran died of malaria, chronic 
diarrhea, and tuberculosis.  And the statements have no probative 
value, that is, the statements do not tend to prove the cause of 
the Veteran's death.   

The evidence in this case is inconclusive as the cause of the 
Veteran's death.  The earliest statements by the Appellant and 
other witnesses stated that the Veteran was killed in March 1949 
while a member of the Philippine Army.  For the sake of analysis 
without deciding that the Veteran died in such a manner, his 
death in 1949 is clearly unrelated to an injury or disease or 
event during the Veteran's recognized service for the purpose of 
VA benefits from November 1944 to March 1946. 

As to for whether the Veteran died of malaria, tuberculosis and 
chronic diarrhea as noted on the death certificate issued in 
2009, 60 years after the Veteran's death, the basis the cause of 
death was history provided by the Veteran's son, which is clearly 
based on the statements and affidavits of Dr. A., whom the Board 
finds not credible.  










In the absence of competent and credible evidence that the 
Veteran died of an injury or disease or event during the 
Veteran's recognized service for the purpose of VA benefits from 
November 1944 to March 1946, the preponderance of the evidence is 
against the claim of service connection for the cause of the 
Veteran's death, and the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


